UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA
____________________________________
                                    )
MARGARET BOZGOZ, et al.,            )
                                    )
                   Plaintiffs,      )
                                    )
       v.                           )               Civil Action No. 19-0239 (ABJ)
                                    )
VONCELLE JAMES,                     )
Supervisory Management Analyst,     )
VBAOCR, et al.,                     )
                                    )
                   Defendants.      )
____________________________________)


                                 MEMORANDUM OPINION

       Plaintiffs Margaret and Robert Bozgoz, proceeding pro se, have brought this lawsuit

alleging various torts and violations of federal statutes against twenty-nine defendants, twenty-

eight of whom are federal employees, and the majority of those worked at the Department of

Veterans Affairs (“VA”). See Fourth Am. Compl. [Dkt. # 41]; Order [Dkt. # 45] (“Order Severing

Case”). Mr. Bozgoz is a former employee of the VA, and he claims that he was denied reasonable

accommodations and discriminated against when a request for overtime was denied in January of

2018 and during the events that ensued thereafter. See generally Fourth Am. Compl. Mrs. Bozgoz

acts as her husband’s “Americans with Disabilities Act Representative,” and in that role, she has

pursued administrative relief on Mr. Bozgoz’s behalf. Id. ¶ 4.

       The purpose of this opinion is to address the pending motions to dismiss, and the Court

thinks it is important to announce at the start that the lawsuit will go forward: plaintiffs’

employment discrimination claims under Title VII, the Age Discrimination in Employment Act,

and the Rehabilitation Act will not be dismissed.
       Defendants moved to dismiss all of plaintiffs’ claims, except for the Title VII claims.

Defs.’ Mot. to Dismiss [Dkt. # 52] (“Defs.’ Mot.”). Defendant Judge Del Toro filed a separate

motion to dismiss the claims against her on the basis of judicial immunity, among other reasons.

Def. Del Toro’s Mot. to Dismiss [Dkt. # 57] (“Del Toro’s Mot.”). Plaintiffs have opposed both

motions. Pls.’ Opp. to Defs.’ Mot. [Dkt. # 60] (“Pls.’ Opp.”); Pls’ Opp. to Del Toro’s Mot.

[Dkt. # 64].1

       For the following reasons, the Court will grant in part and deny in part defendants’ partial

motion to dismiss, and it will grant defendant Judge Del Toro’s motion to dismiss.

                                       BACKGROUND

  I.   Factual Background

       The complaint is quite long and it takes issue with a large number of people and events,

but the Court will endeavor to summarize the key allegations here. Robert Bozgoz (hereinafter

“Mr. Bozgoz”) is a “service-disabled Veteran and former employee of the VA.” Fourth Am.

Compl. ¶ 1. He alleges that sometime in January of 2018, he asked to work overtime on the Martin

Luther King, Jr. holiday, and his request was denied. See id. ¶ 2. Plaintiffs allege that Voncelle

James, the Supervisory Program Analyst at the Veterans Benefits Administration (“VBA”), denied

Mr. Bozgoz’s overtime request on the basis of his race. Id. ¶¶ 2–3. Mr. Bozgoz is a white man,

and his supervisor is African American. Id.

       Angela Kendrix, the Deputy Director of the VBA, scheduled a meeting with Mr. Bozgoz

and his supervisor James to discuss the claim of racial discrimination. Fourth Am. Compl. ¶ 3.

Plaintiff Margaret Sue Bozgoz (hereinafter “Mrs. Bozgoz”) asserts that she is Mr. Bozgoz’s


1       Defendant Dr. Anne Klein, proceeding pro se, filed a pleading answering the allegations
but also asserting multiple defenses such as failure to state a claim, improper service, improper
venue, etc. See Klein’s Answer & Counter-Claims [Dkt. # 54]. As explained later, the Court will
treat those arguments as a motion to dismiss.
                                                2
“[r]epresentative” under the Americans with Disabilities Act (“ADA”), and she complains that she

was not allowed to participate at the meeting despite her status. 2 Id. On January 18, 2018, Mrs.

Bozgoz filed a complaint with the Equal Employment Opportunity Commission (“EEOC”) on

behalf of her husband. Id. ¶¶ 5–6; id. at 221. That day, Mr. Bozgoz sent a message to Kevin

Brown, the “Reasonable Accommodations Coordinator” of the VBA, id. at 15, stating that he

intends to file an EEO Complaint and that “[h]e would like to update his 2016 [reasonable

accommodation].” Id. ¶ 5. 3

       According to the complaint, the agency conducted an internal investigation into the events

of January 11–12, 2018. Fourth Am. Compl. ¶ 8. Plaintiffs allege that the investigation was

initiated in retaliation for raising the discrimination claims, and that the investigation triggered a

series of events in which the employees of the VA engaged in a conspiracy to deprive them of their

rights by, among other things, purposefully ignoring emails and phone calls, asking for medical

documents when they were not entitled to them, and denying Mr. Bozgoz reasonable

accommodations. Id. ¶¶ 7–36.   On January 31, 2018, according to the plaintiffs, the VA

department employees “conspire[d]” and issued Mr. Bozgoz a letter of reprimand. Id. ¶ 16.

Plaintiffs also allege that during this time, defendants forged a number of documents and

“designed” claims against them. Id. ¶¶ 15–25.

       On February 9, 2018, the internal fact-finding report was completed, and a copy was

provided to Mr. Bozgoz’s supervisors. Fourth Am. Compl. ¶ 19. Over the next few days, plaintiffs

allege, agency personnel “coordinate[d]” and “designed” Mr. Bozgoz’s EEO claims. Id. ¶¶ 20–



2      There is no allegation in the complaint that Mrs. Bozgoz is employed by the VA. See
generally Fourth Am. Compl.

3     The record does not include any clear statement of what sort of accommodation Mr.
Bozgoz received from his employer in 2016.
                                                  3
22. On February 13, 2018, Mr. Bozgoz offered to participate in mediation with the agency, id.

¶ 26, but plaintiffs allege that the agency was not interested in mediation. Id. ¶ 27. At some point,

Mrs. Bozgoz requested that Mr. Bozgoz be transferred to Georgia as a reasonable accommodation,

but the request was refused. Id. ¶¶ 31–32. Plaintiffs mention “2016 Reasonable Accommodations”

which are not further described, and they state that those were also denied. Id. ¶¶ 32–40. Mr.

Bozgoz also allegedly requested two weeks of leave on February 24, 2018, but the request was

ignored, and he repeats in connection with this allegation that reasonable accommodations were

“delayed/denied.” Id. ¶ 45.

       Throughout the spring, the couple attempted to update the EEO complaint, although they

contend that the claims were never properly amended. See Fourth Am. Compl. ¶¶ 46–53, 72, 74,

76, 81, 83–85, 92, 106. For example, on February 25, 2018, Mrs. Bozgoz submitted twenty-one

additional claims on Mr. Bozgoz’s behalf to the Office of Resolution Management (“ORM”) of

the VA. Id. ¶ 46. Plaintiffs allege that the claims were never added to Mr. Bozgoz’s file. Id.

¶¶ 46–53, 74. On or about March 30, 2018, EEO counselor Angela Myers “submit[ted] 9 claims”

to Mrs. Bozgoz, but plaintiffs allege that the claims were incorrect and did not reflect the EEO

complaint accurately. Id. ¶ 72; see id. ¶ 106 (alleging that the VA “replaced his 62 claims with

ORM’s 9 outdated claims”). 4

       At some point in March or April of 2018, mediation was scheduled, Fourth Am. Compl.

¶ 77, although it was later canceled. Id. The complaint alleges that the pattern of unlawful conduct

continued for the next few months: their grievances were not recorded or heard, and all of this

was being done to discriminate and retaliate against Mr. Bozgoz on account of his disability, race,



4       Defendants attached a “Notice of Acceptance” letter to their motion to dismiss which
outlines nine events that were alleged in plaintiffs’ EEO complaint and accepted by the agency to
conduct an investigation. Notice of Acceptance Letter [Dkt. # 52-1] (“NOA Letter”).
                                                 4
or age. See id. ¶¶ 56–98. Plaintiffs claim that on April 24, 2018, an “ineffective” reasonable

accommodation was approved for Mr. Bozgoz. Id. ¶ 82; see id. ¶ 89. In mid-May, Mr. Bozgoz

asked for administrative leave so that he could pursue his EEO claims against the agency, but that

request was denied. Id. ¶¶ 99–100.

       Sometime that spring, the VA hired a third-party, Dr. Anne Klein, to investigate plaintiffs’

claims. See, e.g., Fourth Am. Compl. ¶¶ 102, 106.

       The alleged harassment continued through the summer of 2018: plaintiffs claim that they

continued to be subjected to “fraud, waste and abuse” on the part of the VA through the agency’s

investigation and the administrative process. Fourth Am. Compl. ¶¶ 100–112. Additional

reasonable accommodations, such as teleworking or a transfer, were requested but they were

denied. Id. ¶¶ 120, 123–124, 126–27, 146, 149–50. Plaintiffs also state that Mr. Bozgoz requested

sick leave and administrative leave but the requests were denied. Id. ¶¶ 112, 155, 157. 5 In August

of 2018, the agency proposed suspending Mr. Bozgoz. Id. ¶ 154. Later that month, on August 14,

2018, Mr. Bozgoz suffered a stroke, and plaintiffs allege that they asked for 240 hours of

“emergency leave,” and that request was also denied. Id. ¶ 161. They also allege that they

requested several Occupational Safety and Hazards Act inspections, which were denied. Id.

¶¶ 164, 168. Mr. Bozgoz served his suspension in September 2018. Id. ¶ 176.

       At the end of August 2018, plaintiffs’ claims reached an EEOC Administrative Law Judge.

Fourth Am. Compl. ¶ 173. Plaintiffs allege that various VA employees submitted false documents




5       Plaintiffs characterize all of the requests – for leave, for transfers, for telework, etc. – as
requests for reasonable accommodations. The complaint does not describe the specific nature of
the disability that any particular request was intended to accommodate, how any request related to
Mr. Bozgoz’s disability or disabilities, or in what way anything requested would have enabled Mr.
Bozgoz to perform the essential functions of his job or enable him to enjoy the benefits and
privileges of his employment.
                                                  5
to the judge, id. ¶¶ 184–86, 190–93, and that the judge mishandled the case. Id. ¶¶ 182, 190–91.

On November 29, 2018, the Administrative Law Judge issued an order of dismissal. Id. ¶ 204.

 II.   Procedural Background

       This action was initiated on January 29, 2019. Compl. [Dkt. # 1]. Margaret Bozgoz and

her son, Austin Bozgoz, filed a complaint supported by over three hundred pages of exhibits

against forty-two defendants, most of whom were employees of the Department of Veterans

Affairs. The allegations included violations of the Rehabilitation Act, the Racketeer Influenced

and Corrupt Organizations Act, the Occupational Safety and Health Act, and the Americans with

Disabilities Act, among others.      See Compl. [Dkt. # 1].      The claims centered around the

discrimination and retaliation allegedly visited upon Robert Bozgoz, the federal employee in the

family, but Mr. Bozgoz was not named as a plaintiff in the case.

       The Court issued an order requiring plaintiffs to show cause why they had standing to

pursue claims on behalf of their family member. Order [Dkt. # 3]. On February 14, 2019, plaintiffs

filed an amended complaint, but the standing issue still remained, and the Court issued a Minute

Order modifying the Order to Show Cause to refer to the claims in the Amended Complaint. Am.

Compl. [Dkt. # 4]; Min. Order (Feb. 15, 2019). In an apparent response to all of this, Robert

Bozgoz moved to intervene in the case on March 7, 2019. Mot. to Intervene [Dkt. # 5]. The Court

granted the motion and dismissed Austin Bozgoz from the case, because the plaintiffs’ son had not

asserted any claims on his own behalf. Order [Dkt. # 7]. Because the complaint did include claims

alleging discrimination and retaliation on behalf of Margaret Bozgoz, the Court did not dismiss

her as a plaintiff at that time, although it limited her participation to pursuing claims asserted on

her own behalf. Id. at 2–3.

       There have been a number of procedural developments that do not bear on the resolution

of the motion, and they will not all be summarized here. See generally Mot. for Service by U.S.

                                                 6
Marshal [Dkt. # 20]; Motion for Recusal [Dkt. # 24]; Mot. for Leave to Amend [Dkt. # 32];

Motions for Reconsideration [Dkt. ## 36, 39]. The filing of significance here is the Fourth

Amended Complaint, filed on August 15, 2019, which is the operative document in this case.

Fourth Am. Compl.

       At the time the Fourth Amended Complaint was filed, it contained a number of new

allegations regarding events that occurred after plaintiffs filed their initial complaint. Among other

things, these paragraphs related to plaintiffs’ attempts to serve the defendants, criminal

proceedings in Maryland that arose out of the service disputes, 6 and plaintiffs’ repeated attempts

to secure the Court’s recusal from the matter. In order to harmonize the rule that a judge must

disqualify herself if she is a party to the proceeding, 28 U.S.C. § 455(b)(5)(i), and the advice of

the Judicial Conference Committee on Codes of Conduct that a judge should not encourage

attempts to manipulate the proceedings by disqualifying herself from all matters involving a

litigant who sues the judge, the Court severed the claims related to events that took place after the

case was first filed, including the claims against the Court itself and state court officials, and it

retained control of the original case. Order [Dkt. # 45] (“Order Severing Case”). 7

       On October 17, 2019, defendant Dr. Anne Klein, proceeding pro se, filed an answer to the

Fourth Amended Complaint and two counter-claims for defamation and emotional distress against

plaintiffs. Answer & Counter Claims [Dkt. # 54]. In her submission, Dr. Klein asserted that

plaintiffs had failed to state a claim against her, and she raised other defenses that could be the



6      Plaintiffs’ process server Lance Fulgium has moved to intervene on multiple occasions but
those motions have been denied. See Mot. to Intervene [Dkt. # 32]; Mot. to Intervene [Dkt. # 35];
Min. Order (July 25, 2019); Min. Order (Oct. 3, 2019).

7    The severed claims were submitted to the court’s Calendar and Case Management
Committee for reassignment. Order Severing Case at 3.


                                                  7
subject of a motion under Rule 12, including improper service. Id. On November 18, 2019, while

this was not called for by the federal rules, plaintiffs responded to Dr. Klein’s responsive pleading,

Pl.’s Resp. [Dkt. # 62], and they characterized Dr. Klein’s pleading as a motion to dismiss. Id. at

14. So, the Court will construe those portions of Dr. Klein’s pleading setting forth grounds for the

dismissal as a motion to dismiss. See Erickson v. Pardus, 551 U.S. 89, 94 (“A document filed pro

se is to be liberally construed.”) (internal quotation marks omitted).

        On October 18, 2019, twenty-five federal employee defendants filed the combined motion

to dismiss that is before this Court at this time. Federal Gov’t Defs.’ Mot. to Dismiss [Dkt. # 52]

(“Defs.’ Mot.”). On October 25, 2019, two additional defendants joined the pending motion to

dismiss. See Mot. to Join [Dkt. # 55], Min. Order granting motion (Nov. 21, 2019). Defendant

Judge Frances Del Toro filed a separate motion to dismiss on November 13, 2019. Del Toro’s

Mot. to Dismiss [Dkt. # 57]. Plaintiffs opposed both motions. Pls.’ Opp.

                                    STANDARD OF REVIEW

        “To survive a [Rule 12(b)(6)] motion to dismiss, a complaint must contain sufficient

factual matter, accepted as true, to state a claim to relief that is plausible on its face.” Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009), quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007).

In Iqbal, the Supreme Court reiterated the two principles underlying its decision in Twombly:

“First, the tenet that a court must accept as true all of the allegations contained in a complaint is

inapplicable to legal conclusions.” Iqbal, 556 U.S. at 678. And “[s]econd, only a complaint that

states a plausible claim for relief survives a motion to dismiss.” Id. at 679, citing Twombly, 550
U.S. at 556.

        A claim is facially plausible when the pleaded factual content “allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at

678. “The plausibility standard is not akin to a ‘probability requirement,’ but it asks for more than

                                                   8
a sheer possibility that a defendant has acted unlawfully.” Id. A pleading must offer more than

“labels and conclusions” or a “formulaic recitation of the elements of a cause of action,” id.,

quoting Twombly, 550 U.S. at 555, and “[t]hreadbare recitals of the elements of a cause of action,

supported by mere conclusory statements, do not suffice.” Id.

       In evaluating a motion to dismiss under Rule 12(b)(6), a court must “treat the complaint’s

factual allegations as true and must grant plaintiff ‘the benefit of all inferences that can be derived

from the facts alleged.’” Sparrow v. United Air Lines, Inc., 216 F.3d 1111, 1113 (D.C. Cir. 2000)

(internal citation omitted), quoting Schuler v. United States, 617 F.2d 605, 608 (D.C. Cir. 1979);

see also Am. Nat’l Ins. Co. v. FDIC, 642 F.3d 1137, 1139 (D.C. Cir. 2011), quoting Thomas v.

Principi, 394 F.3d 970, 972 (D.C. Cir. 2005). Therefore, when considering a motion to dismiss, a

court must construe a complaint liberally in the plaintiff’s favor. Kowal v. MCI Commc’ns Corp.,

16 F.3d 1271, 1276 (D.C. Cir. 1994). Nevertheless, the court need not accept inferences drawn by

the plaintiff if those inferences are unsupported by facts alleged in the complaint, nor must the

court accept plaintiff’s legal conclusions. Id.; see also Browning v. Clinton, 292 F.3d 235, 242

(D.C. Cir. 2002). In ruling upon a motion to dismiss for failure to state a claim, a court may

ordinarily consider only “the facts alleged in the complaint, documents attached as exhibits or

incorporated by reference in the complaint, and matters about which the Court may take judicial

notice.” Gustave-Schmidt v. Chao, 226 F. Supp. 2d 191, 196 (D.D.C. 2002), citing EEOC v. St.

Francis Xavier Parochial Sch., 117 F.3d 621, 624–25 (D.C. Cir. 1997). Where the action is

brought by a pro se plaintiff, the Court must construe his filings liberally and hold the complaint

to “less stringent standards than formal pleadings drafted by lawyers.” Haines v. Kerner, 404 U.S.
519, 520–21 (1972); see also Schnitzler v. United States, 761 F.3d 33, 38 (D.C. Cir. 2014).




                                                  9
                                           ANALYSIS

       Plaintiffs’ prolix and discursive complaint raises a host of claims arising out of the alleged

discrimination in January 2018 and the administrative proceedings that followed. The Fourth

Amended Complaint includes the following claims (as they are denoted by the plaintiffs): 8

                   Claim 1: Discrimination and retaliation based on age, race, disability,
                   and sex in violation of Title VII, the Rehabilitation Act, the Age
                   Discrimination in Employment Act, and the Americans with Disabilities
                   Act. Fourth Am. Compl. at 31.

                   Claim 2: Constitutional violations under 42 U.S.C. § 1983 as well as
                   Bivens v. Six Unknown Fed. Narcotics Agents, 403 U.S. 388 (1971).
                   Fourth Am. Compl. ¶ 279.

                   Claim 3: Common law causes of action, such as conspiracy, assault,
                   perjury, false imprisonment, slander. Fourth Am. Compl. ¶ 307.

                   Claim 4: Privacy Act Violations. Fourth Am. Compl. ¶ 308.

                   Claim 5: Violations of the Occupational Safety and Health Act. Fourth
                   Am. Compl. ¶ 309.

                   Claim 6: “Statutory Discrimination.” Fourth Am. Compl. ¶ 310.

                   Claim 7: Constructive Discharge. Fourth Am. Compl. ¶ 311.

                   Claim 8: Violations of the Racketeer Influenced and Corrupt
                   Organizations Act. Fourth Am. Compl. ¶ 312.

                   Claim 9: Fair Labor Standards Act violations. Fourth Am. Compl.
                   ¶ 313.

                   Claim 10: “Whistleblowing Activity.” Fourth Am. Compl. ¶ 314.

                   Claim 11: Negligence. Fourth Am. Compl. ¶ 315.


8      The Court notes that the Fourth Amended Complaint purports to bring claims on behalf of
Lance Fulgium, but since he has never been permitted to intervene as a plaintiff in this lawsuit, the
Court need not consider those claims here.
                                                 10
                   Claim 12: Emotional Distress. Fourth Am. Compl. ¶ 316.

       Defendants have moved to dismiss all of the claims except for Claim 1 insofar as it asserts

a Title VII claim against Robert Wilkie, in his official capacity as head of the VA, in connection

with those events described in the agency’s “Notice of Acceptance” letter, which defendants

attached to their motion. Defs.’ Mot. at 8, citing Notice of Acceptance Letter, Ex. 1 to Defs.’ Mot.

[Dkt. # 52-1] (“NOA Letter”).

       For the reasons stated below, plaintiffs’ Title VII, Rehabilitation Act, and Age

Discrimination in Employment claims will be moving forward. All of the other claims will be

dismissed.

  I.   Claim 1 & Claim 7: Employment Discrimination Claims

       In Claim 1, plaintiffs allege that defendants violated Title VII, the Rehabilitation Act, the

Age Discrimination in Employment Act (“ADEA”), and the Americans with Disabilities Act

(“ADA”). Defendants move to dismiss all claims “with the sole exception of certain claims raised

under Title VII[.]” Defs.’ Mot. at 1.

       As an initial matter, the Court notes that since it is the Rehabilitation Act that protects

federal workers with disabilities, and the “ADA does not apply to employees of the federal

government because the federal government is not considered an employer under the ADA[,]”

Klute v. Shinseki, 797 F. Supp. 2d 12, 17 (D.D.C. 2011), any claims brought under the ADA will

be dismissed. See also 42 U.S.C. § 12111(5)(B)(i) (specifically excluding “the United States”

from the definition of “employer”); Richardson v. Yellen, 167 F. Supp. 3d 105, 117 (D.D.C. 2016),

order clarified, No. CV 14-1673 (RMC), 2016 WL 10688800 (D.D.C. May 26, 2016), and aff’d

sub nom. Richardson v. Fed. Reserve Bd. of Governors of Fed. Reserve Sys., No. 16-5166, 2017
WL 2332597 (D.C. Cir. Feb. 2, 2017). To protect federal workers, Congress incorporated the


                                                11
ADA’s anti-discrimination and anti-retaliation provisions into the Rehabilitation Act of 1973, 29

U.S.C. § 791, et seq. See Woodruff v. Peters, 482 F.3d 521, 526 (D.C. Cir. 2007). Therefore, the

Rehabilitation Act is “the exclusive remedy for employment discrimination based on a disability

for federal employees.” Raines v. U.S. Dep’t of Justice, 424 F. Supp. 2d 60, 64 (D.D.C. 2006)

(internal citations and quotation marks omitted).

       This leaves the claims under the ADEA, Rehabilitation Act, and Title VII. Defendants

claim that most of them have not yet been administratively exhausted, and they move to dismiss

all of the employment discrimination claims, except for those portions of the Title VII claim based

on events enumerated in the “Notice of Acceptance” letter sent by the VA’s Office of Resolution

Management (“ORM”). See NOA Letter. Defendants contend that any allegations not described

in the letter – which recited the claims that had been submitted to the agency at that time – have

not been administratively exhausted and must be dismissed. Defs.’ Mot. at 6–7.

       The letter states that the following nine events described in plaintiffs’ EEO complaint, filed

on February 28, 2018, were considered by the agency:

           1. On November 27, 2017, Voncelle James (VJ), Lead Management Analyst,
              denied Complainant’s leave request.

           2. On January 11 and 12, 2018, VJ denied Complainant overtime (OT)
              requests and denied his request to have his American Disability Act (ADA)
              representative in attendance to discuss why his OT was denied.

           3. On January 17, 2018, Kevin Brown (KB), Human Resources Specialist,
              informed Complainant that the paperwork approving his 2016 reasonable
              accommodation (RA) was missing and instructed Complainant to resubmit
              another RA request.

           4. On or about January 19, 2018, VJ demanded that the Complainant meet with
              her without his ADA representative to discuss the events surrounding the
              January 11 and 12, 2018 incidents and the reason for the denied OT.



                                                12
            5. On January 24, 2018, Melvin Gerrets, Chief, Program Operations, informed
               Complainant that there would be a fact-finding conducted regarding the
               January 11-12, 2018 incident when Complainant allegedly refused to speak
               with VJ without his ADA representative being in attendance.

            6. On or about January 28, 2018, VJ denied being aware of Complainant’s
               2016 approved RA, which is to telework two days a week, allow the
               attendance of his ADA representative when requested and ad-hoc telework
               whenever Complainant’s medical condition was triggered.

            7. On January 31, 2018, VJ issued the Complainant a letter of reprimand.

            8. On February 13, 2018, VJ denied Complainant’s request to work OT.

            9. On February 21, 2018, KB advised Complainant to provide additional
               medical documentation to support his reasonable accommodation request.

NOA Letter at 1–2. Events 2, 7, and 8 were “accepted for an investigation as independently

actionable claims of disparate treatment” while all nine events would be “accepted for

investigation and further processing” as to an “overall harassment claim.” Id. at 2 (emphasis

omitted).

       Anyone complaining of violations of Title VII, the ADEA, or the Rehabilitation Act must

exhaust his administrative remedies before filing a lawsuit in court. See 42 U.S.C. § 2000e-5(f)(1);

Payne v. Salazar, 619 F.3d 56, 65 (D.C. Cir. 2010) (“Title VII complainants must timely exhaust

their administrative remedies before bringing their claims to court.”) (internal quotation marks and

alterations omitted); Barkley v. United States Marshals Serv., 766 F.3d 25, 33 (D.C. Cir. 2014)

(claims under the Rehabilitation Act must be administratively exhausted before resorting to

judicial proceedings) citing 29 U.S.C. § 794a(a)(1); Duncan v. Johnson, 213 F. Supp. 3d 161, 175

(D.D.C. 2016) (“Both the ADEA and Title VII require that before filing a lawsuit in federal court,

a plaintiff must timely pursue and exhaust administrative remedies.”). A plaintiff’s purported

failure to exhaust administrative remedies is an affirmative defense, and defendants bear the

                                                13
burden of pleading and proving it. 9 Bowden v. United States, 106 F.3d 433, 437 (D.C. Cir. 1997);

see, e.g., Scott v. Dist. Hosp. Partners, L.P., 60 F. Supp. 3d 156, 161 (D.D.C. 2014); Achoe v.

Clayton, No. 17-CV-02231 (CRC), 2018 WL 4374926, at *3 (D.D.C. Sept. 13, 2018).

       “Title VII requires that a person complaining of a violation file an administrative charge

with the EEOC and allow the agency time to act on the charge.” Park v. Howard Univ., 71 F.3d
904, 907 (D.C. Cir. 1995). Under EEOC regulations, an employee of the federal government must

first file an EEO complaint with his agency. See 29 C.F.R. § 1614.106(a); Barkley, 766 F.3d at

34. “The employing agency then conducts an investigation and, if the employee so requests, refers

the matter to an EEOC administrative judge for a hearing.” Payne, 619 F.3d at 58, citing 29 C.F.R.

§§ 1614.106(e)(2), 1614.108–09. After the hearing, the employing agency’s “final order shall

notify the complainant whether or not the agency will fully implement the decision of the

administrative judge.” 29 C.F.R. § 1614.110(a). “An employee who is aggrieved by the agency’s



9       In Spinelli v. Goss, 446 F.3d 159, 162 (D.C. Cir. 2006), the D.C. Circuit found that because
the plaintiff had failed to file an administrative complaint regarding his Rehabilitation Act claim,
the Court lacked jurisdiction over plaintiff’s claims. After the decision, many lower courts
interpreted the D.C. Circuit’s holding to mean that the Rehabilitation Act’s exhaustion
requirements were jurisdictional, unlike those in Title VII and the ADEA. See, e.g., Moore v.
Schafer, 573 F. Supp. 2d 216, 219 & n.4 (D.D.C. 2008). But, in Doak v. Johnson, 798 F.3d 1096,
1104 (D.C. Cir. 2015), the D.C. Circuit clarified that Spinelli did not reach so far – rather, Spinelli
addressed a situation where the plaintiff did not file an administrative complaint at all. Where the
complainant does file an administrative complaint, and he receives a final disposition on it, “issues
concerning how a claimant participates in that administrative process, both procedurally and
substantively, are not of jurisdictional moment.” Id. at 1104, citing Koch v. White, 744 F.3d 162,
164–65 (D.C. Cir. 2014). The Court therefore drew a line between “statutory and administrative
exhaustion requirements.” Williams v. Brennan, 320 F. Supp. 3d 122, 128 (D.D.C.), aff’d, No. 18-
5256, 2019 WL 669716 (D.C. Cir. Feb. 12, 2019). The Rehabilitation Act contains a statutory
requirement to file an administrative complaint, and so this requirement is jurisdictional in nature.
29 U.S.C. § 794a(a)(1) (remedies are available to federal government employees “to any
employee . . . aggrieved by the final disposition of [an administrative EEO] complaint or by the
failure [of the agency] to take final action on such complaint”). By contrast, the requirements
created by EEOC regulation, are not. Id. Here, plaintiffs filed an administrative complaint with
the EEOC, and thus any questions concerning whether plaintiffs exhausted their administrative
remedies under the Rehabilitation Act are not jurisdictional in this case.
                                                  14
final disposition of her complaint may then either appeal to the EEOC or file suit in federal court

pursuant to 42 U.S.C. § 2000e–16(c).” 10 Payne, 619 F.3d at 58, citing 29 C.F.R. § 1614.110.

        A discrimination lawsuit brought after an employee goes through this process must be

limited to the claims that were alleged in the EEO complaint or that were “like or reasonably

related to the allegations . . . and growing out of such allegations.” Park, 71 F.3d at 907 (internal

citations omitted). Neither party has provided the Court with the actual EEO complaint. But

defendants contend that any event not listed in the agency’s Notice of Acceptance letter has not

been administratively exhausted.

        Some district courts in D.C. have examined an agency’s Notice of Acceptance letter to

determine whether the plaintiff administratively exhausted his remedies. Since the object of the

letter is to summarize the issues before the agency, a key question in those cases was whether the

plaintiff objected to any omissions in the agency’s letter. In cases where the plaintiff did not object,

courts have found that the plaintiff effectively abandoned any claims that were not listed, and only




10     Plaintiffs allege that on the date that this lawsuit was filed, January 29, 2019, “Robert’s
Title VII EEO Complaint remained with the VA’s Office of Employment Discrimination
Complaint Adjudication (OEDCA) pending completion of the Final Agency Decision (FAD).”
Fourth Am. Compl. ¶ 207. On February 14, 2019, the agency issued its final decision. Id. ¶ 211.


                                                  15
the events in the Notice of Acceptance letter were administratively exhausted. 11         See Dick v.

Holder, 80 F. Supp. 3d 103, 114–15 (D.D.C. 2015) (“[W]here an agency reasonably fails to

identify for investigation a claim indirectly asserted in a plaintiff’s administrative charge, and

where the plaintiff does not timely object to this omission before the agency, the plaintiff cannot

show that he has exhausted administrative remedies as to this claim.”); Cheatham v. Holder, 935
F. Supp. 2d 225, 237 (D.D.C. 2013) (Title VII plaintiff failed to exhaust two of four claims

included in EEO charge when agency did not include those claims in the issues it agreed to

investigate and “[t]hroughout the investigation” the plaintiff “never indicated that the investigation

was narrower than his EEO complaint”); McKeithan v. Boarman, 803 F. Supp. 2d 63, 68 (D.D.C.

2011) (finding that plaintiff’s “failure to respond to the [agency’s] framing of the issue supports a

finding that a plaintiff has failed to exhaust his administrative remedies with respect to those claims

not approved by the EEO”) (internal quotation marks omitted); Green v. Small, No. CIV.A. 05–

1055(ESH), 2006 WL 148740 (D.D.C. Jan. 19, 2006) (finding that a complainant abandons a claim

that was alleged in a EEO complaint but not included in an agency’s acceptance of claims letter

where the complainant fails to respond to the agency’s acceptance of claims letter).




11     In Mokhtar v. Kerry, the court found that even where plaintiff did not object to an omission
in the notice of acceptance letter, the claim was administratively exhausted because the EEO
complaint plainly included the claim. 83 F. Supp. 3d 49 (D.D.C. 2015), aff’d, No. 15-5137, 2015
WL 9309960 (D.C. Cir. Dec. 4, 2015). It observed that:

               [A]n acceptance-of-claims letter, though organizationally useful in
               clarifying the topics to be investigated, is not a mandated pre-investigation
               procedure under any statute or regulation insofar as the agency is not
               required to identify for the complainant the specific claims that it will
               investigate following an EEO complaint and the complainant is not required
               to respond within a certain time to avoid waiving those claims.
Id. at 65.
                                                  16
       Here, the Fourth Amended Complaint contains multiple allegations that: the list of nine

events “accepted” by the agency incorrectly omitted charges that plaintiffs attempted to include in

their EEO complaint; plaintiffs endeavored to correct those mistakes; and plaintiffs repeatedly

asked that claims be added to their EEO complaint to no avail. See, e.g., Fourth Am. Compl. ¶¶ 72,

102. When deciding a motion to dismiss, the Court is required to treat allegations in the complaint

as true. Therefore, without the EEO complaint or any amended complaints, or any correspondence

in response to the Notice of Acceptance letter, the Court cannot determine from the face of the

complaint which claims have been exhausted, and it would be inappropriate to dismiss parts of

plaintiffs’ claims on this basis at this stage of the proceedings.

       Thus, the Court finds for now that defendants have failed to meet their burden to show that

plaintiffs failed to exhaust their administrative remedies with respect to any allegations in the

complaint that do not appear in the Notice of Acceptance letter. And because this is the only basis

upon which defendants moved to dismiss the ADEA, Rehabilitation Act, and Title VII claims, the

Court will not dismiss any of these claims at this time. The Court cautions that this matter may be

renewed at the summary judgment stage, when plaintiffs will need to supply evidence to establish

the facts underlying each element of their allegations, and the defendants will be required to supply

evidence that shows the lack of any genuine dispute of fact on any issue for which they bear the

burden of proof. And before we reach that stage, it may be necessary for the plaintiffs to clarify

the specific nature of their employment claims.

       With respect to Claim 7, however, the Court does find that plaintiffs have failed to exhaust

their administrative remedies. Claim 7 alleges that Mr. Bozgoz was constructively discharged in

violation of Title VII “because the actions of the Department of Veterans Affairs . . . were so




                                                  17
intolerable that he had no other choice than to resign on 2 [April] 2019.” 12 Fourth Am. Compl.

¶ 311. This claim could not have gone through the required administrative exhaustion process,

because plaintiffs filed their original complaint in this Court on January 29, 2019. While this claim

could be regarded as “reasonably related” to those claims provided for in the EEO Complaint, the

D.C. Circuit has held that “under that doctrine, it must ‘[a]t a minimum . . . arise from the

administrative investigation that can reasonably be expected to follow the charge of

discrimination.’” Payne, 619 F.3d at 65, quoting Park, 71 F.3d at 907. The investigation that took

place was conducted in the spring and summer of 2018, an EEOC Administrative Law Judge

considered the issues in November 2018, and on February 14, 2019, the agency issued a final

decision. See Fourth Am. Compl. ¶¶ 204, 207. Thus, plaintiffs’ constructive discharge claim

“could not possibly have arisen” during the “administrative investigation” that followed the

January 2018 EEO complaint. For that reason, plaintiffs have failed to exhaust the constructive

discharge claim, and it will be dismissed. Payne, 619 F.3d at 65; see also Fourth Am. Compl. at

221 (asserting that plaintiffs exhausted their administrative remedies when they filed the EEO

Complaint in January 2018); Hudson v. Children’s Nat. Medical Ctr., 645 F. Supp. 2d 1, 6–7

(D.D.C. 2009) (finding the constructive discharge claim could not have been administratively

exhausted because the EEO Complaint only included discriminatory acts within a certain time

period, and the constructive discharge occurred four months after that time).

       Plaintiffs’ Title VII, Rehabilitation Act, and ADEA claims will be moving forward. But

under those laws, the only appropriate defendant is the “head of the . . . agency” that employs the

plaintiff. 42 U.S.C. § 2000e-16(c); see, e.g., Richardson v. Yellen, 167 F. Supp. 3d 105, 118



12     The Court notes that Mr. Bozgoz was constructively discharged on April 2, 2019, which is
an event that has been severed from this case. See Order Severing Case. But, since the constructive
discharge claim is based partly upon events in this case, the Court will consider it.
                                                 18
(D.D.C. 2016) (stating that under the Rehabilitation Act, “only the heads of federal agencies in

their official capacity may be sued, not their individual employees”). The appropriate defendant

here, then, is Robert Wilkie, in his official capacity as the Secretary of the VA, and the Court will

dismiss all of the other individuals named in the complaint from that claim. See Gary v. Long, 59
F.3d 1391, 1399 (D.C. Cir. 1995).

 II.   Section 1983 does not apply to federal employees, and it is well-established that the
       Court should not imply a Bivens remedy in an employment case.

       Plaintiffs allege that they are entitled to damages for a number of constitutional violations

under 42 U.S.C. § 1983 and Bivens v. Six Unknown Fed. Narcotics Agents, 403 U.S. 388 (1971).

       Section 1983 creates liability for a person “acting under color of state law” who deprives

an individual of his constitutional rights. 42 U.S.C. § 1983. But there are no state actors named

as defendants in the complaint – all defendants are federal employees. 13 Thus, section 1983 does

not apply. Abramson v. Bennett, 707 F. Supp. 13, 16 (D.D.C. 1989), aff’d, 889 F.2d 291 (D.C.

Cir. 1989) (Section 1983 applies only to state officials acting under color of state law).

       Claim 2 also alleges a Bivens claim, based upon violations of the First, Third, Fourth, Fifth,

and Ninth Amendments to the U.S. Constitution. In Bivens v. Six Unknown Fed. Narcotics

Agents, the Supreme Court implied a cause of action for damages against federal agents who

allegedly violated the Constitution. 403 U.S. 388 (1971); see also F.D.I.C. v. Meyer, 510 U.S.
471, 473 (1994) (describing a Bivens remedy).

       The D.C. Circuit has stated that courts have “discretion in some circumstances to create a

remedy against federal officials for constitutional violations, but we must decline to exercise that




13     Any state officials that were named in the Fourth Amended Complaint have since been
severed and are no longer before this court. Order Severing Case; Fourth Am. Compl. at 132–49,
¶¶ 276–279. And Dr. Klein is a federal contractor, not a state actor. Fourth Am. Compl. at 19.
                                                 19
discretion where ‘special factors counsel[ ] hesitation’ in doing so.” Wilson v. Libby, 535 F.3d
697, 704 (D.C. Cir. 2008), quoting Bivens, 403 U.S. at 396. “One ‘special factor’ that precludes

creation of a Bivens remedy is the existence of a comprehensive remedial scheme.” Wilson, 535
F.3d at 705; see Ziglar v. Abbasi, 137 S. Ct. 1843, 1858 (2017) (noting that “an alternative remedial

structure . . . alone may limit the power of the Judiciary to infer a new Bivens cause of action”);

Minneci v. Pollard, 565 U.S. 118, 125 (2012) (where plaintiff’s “Eighth Amendment claim

focuse[d] upon . . . conduct that typically falls within the scope of state tort law, . . . [and] state tort

law provides an ‘alternative, existing process’ capable of protecting the constitutional interests at

stake” the Court declined to provide a new remedy for damages). The Supreme Court has also

stated that a remedial scheme need not provide full relief to the plaintiff to qualify as a “special

factor.” See Wilkie v. Robbins, 551 U.S. 537, 562 (2007) (declining to imply a Bivens remedy for

allegedly harassing conduct of government officials because such a remedy would “come better,

if at all, through legislation”); Schweiker v. Chilicky, 487 U.S. 412 (1988) (declining to imply a

Bivens remedy for emotional distress harms suffered as a result of delays in receiving Social

Security benefits because the government program suggested that Congress has provided what it

considers an adequate remedial mechanisms for constitutional violations that occur in the course

of its administration).

        Here, plaintiffs’ claims are based on the government’s decision to deny Mr. Bozgoz

overtime in January 2018 and other allegedly discriminatory or retaliatory actions that plaintiffs

claim were improperly motivated by Mr. Bozgoz’s race, age, and disability. Title VII, the

Rehabilitation Act, and the ADEA are comprehensive remedial schemes that specifically prescribe

a remedy for these sorts of violations. See Bush v. Lucas, 462 U.S. 367, 388–90 (1983) (finding

no Bivens cause of action because “petitioner’s claims arise out of an employment relationship that



                                                    20
is governed by comprehensive procedural and substantive provisions giving meaningful remedies

against the United States, [so] it would be inappropriate for this Court to supplement that regulatory

scheme with a new nonstatutory damages remedy”); Ethnic Employees of Library of Congress v.

Boorstin, 751 F.2d 1405, 1414–16 (D.C. Cir. 1985) (Title VII is a comprehensive remedial scheme

that precludes a Bivens remedy).

       The Court is bound by these precedents to decline to imply a Bivens remedy in this case,

and the Court will dismiss Claim 2.

III.   Plaintiffs fail to state a claim for any of the “Common Law Causes of Action” listed
       in Claim 3.

       Claim 3 sets forth “Common Law Causes of Action” including: common law conspiracy,

common law assault, perjury, subornation of perjury, false imprisonment/detention, and slander.

Fourth Am. Compl. ¶ 307. This claim is based upon events that have been severed from the

complaint, such as the alleged assault that occurred on the plaintiffs’ process server and the

subsequent Maryland criminal actions that arose. Thus, there are no allegations in the complaint

that would support these torts, and the Court will dismiss Claim 3.

       The only “common law cause of action” that is based upon factual allegations remaining

in the complaint is conspiracy. See, e.g., Fourth Am. Compl. ¶ 16 (various government employees

“conspire” and give Mr. Bozgoz a letter of reprimand); ¶ 22 (government employees “conspired

and designed 3 claims in VA’s favor in advance”). But it is well-established under District of

Columbia law that common law “[c]ivil conspiracy depends on the performance of some

underlying tortious act[;]” it is not an independent action, but instead, “a means for establishing

vicarious liability for the underlying tort.” See Weishapl v. Sowers, 771 A.2d 1014, 1023 (D.C.

2001), quoting Griva v. Davison, 637 A.2d 830, 848 (D.C. 1994); see also Halberstam v.

Welch, 705 F.2d 472, 479 (D.C. Cir. 1983). While there are statutory violations that will move


                                                 21
forward in this case, the complaint pending before this Court does not allege the commission of

any torts that could serve as the basis for a common law conspiracy claim.

       Moreover, plaintiffs have failed to state a claim for common law conspiracy because they

merely repeat the word “conspiracy” and fail to plead any facts showing: “(1) an agreement

between two or more persons; (2) to participate in an unlawful act, or a lawful act in an unlawful

manner; (3) an injury caused by an unlawful overt act performed by one of the parties to the

agreement; (4) which overt act was done pursuant to and in furtherance of the common scheme.”

Halberstam, 705 F.2d at 477 (internal citation omitted). Plaintiff’s conspiracy claim is based on

nothing more than vague and conclusory allegations, and “‘[t]he mere repetition of a conclusory

statement that a conspiracy exists and that all the alleged events occurred as a result of a conspiracy

are insufficient as a matter of law.’” Karim-Panahi v. 4000 Massachusetts Apartments, 302 F.

Supp. 3d 330, 337–38 (D.D.C. 2018), aff’d, No. 18-7054, 2018 WL 6167393 (D.C. Cir. Nov. 1,

2018), citing Lemon v. Kramer, 270 F. Supp. 3d 125, 142–43 (D.D.C. 2017) (other citations

omitted). Therefore, Claim 3 will be dismissed.

IV.    Plaintiffs fail to state a Privacy Act claim.

       Claim 4 alleges that defendants violated the Privacy Act when they “[i]mproperly

accept[ed] medical records when they were not privileged to do so”; “[c]hang[ed] dates on

historical documents”; and “[a]ccessed [plaintiffs’] records when they were not authorized to do

so.” Fourth Am. Compl. ¶ 308(D). The Court finds that plaintiffs have failed to state a claim

under the statute, and the motion to dismiss Count IV will be granted.

       The Privacy Act “safeguards the public from unwarranted collection, maintenance, use and

dissemination of personal information contained in agency records . . . by allowing an individual

to participate in ensuring that his records are accurate and properly used.” Henke v. U.S. Dep’t of



                                                  22
Commerce, 83 F.3d 1453, 1456 (D.C. Cir. 1996), quoting Bartel v. FAA, 725 F.2d 1403, 1407

(D.C. Cir. 1984). It mandates that each agency “maintain all records which are used by the agency

in making any determination about any individual with such accuracy, relevance, timeliness, and

completeness as is reasonably necessary to assure fairness to the individual in the determination.”

5 U.S.C. § 552a(e)(5).

       To state a cognizable claim for damages under the Privacy Act, “plaintiff[s] must allege

that (i) the agency ‘intentional[ly] or willful[ly]’ violated the Act’s requirements for protecting the

confidentiality of personal records and information; and (ii) [they] sustained ‘actual damages’ (iii)

‘as a result of’ that violation.” 14 In re U.S. Office of Pers. Mgmt. Data Sec. Breach Litig., 928 F.3d
14    The Privacy Act provides that an “individual may bring a civil action against the agency”
whenever the agency:

               (A) makes a determination under subsection (d)(3) of this section not to
               amend an individual’s record in accordance with his request, or fails to
               make such review in conformity with that subsection;

               (B) refuses to comply with an individual request under subsection (d)(1) of
               this section;

               (C) fails to maintain any record concerning any individual with such
               accuracy, relevance, timeliness, and completeness as is necessary to assure
               fairness in any determination relating to the qualifications, character, rights,
               or opportunities of, or benefits to the individual that may be made on the
               basis of such record, and consequently a determination is made which is
               adverse to the individual; or

               (D) fails to comply with any other provision of this section, or any rule
               promulgated thereunder, in such a way as to have an adverse effect on an
               individual[.]

5 U.S.C. § 552a(g)(1). Plaintiffs do not specify under which provision they are bringing their
claim, but, based upon the complaint, the Court will construe the claim to be brought under
subsection (c). See, e.g., Fourth Am. Compl. ¶¶ 28, 185 (alleging that defendants changed the date
on a “[reasonable accommodation] document”); id. ¶ 291 (alleging that defendants “falsified the
EEO documents/claims”); id. ¶ 293 (“falsified 2016 medical records”).
                                                  23
42, 62 (D.C. Cir. 2019), quoting 5 U.S.C. § 552a(g)(4). “[A]ctual damages” means “special

damages for proven pecuniary loss.” F.A.A. v. Cooper, 566 U.S. 284, 298 (2012) (internal

quotation marks omitted). The Supreme Court has held that Congress did not intend the Privacy

Act to constitute a waiver of the government’s sovereign immunity where a plaintiff brings a claim

under this law for “general damages” including “mental or emotional distress.” See id. at 298–

303. Furthermore, the Privacy Act does not provide a remedy against individual government

employees. Martinez v. Bureau of Prisons, 444 F.3d 620, 624 (D.C. Cir. 2006) (affirming the

district court’s decision to dismiss the named individual defendants because no cause of action

under the Privacy Act exists against individual defendants), citing 5 U.S.C. § 552a(g)(1)

(authorizing an individual to bring a suit against an agency).

       Claim 4, then, is flawed in numerous ways. First, no federal agency is named as a defendant

in this case. Second, as defendants point out, plaintiffs have not alleged that they suffered actual

damages caused by the alleged Privacy Act violations. While plaintiffs request general damages

in the amount of $5,000,000 in connection with all of their claims, Fourth Am. Compl. at 221, they

do not specify any pecuniary losses they incurred as a result of the Privacy Act violations. For

that reason, the Court will dismiss Claim 4.

 V.    There is no private right of action under the Occupational Safety and Health Act.

       In Claim 5, plaintiffs allege a violation of the Occupational Health and Safety Act. Fourth

Am. Compl. ¶ 309. They claim that defendants committed “discriminatory acts” against plaintiffs

by failing to provide reasonable accommodations and “[f]ailing to perform safety assessments after

being requested.” Id. But this does not state a viable claim, first because “OSHA violations do

not themselves constitute a private cause of action for breach.” Am. Fed’n of Gov’t Employees,

AFL-CIO v. Rumsfeld, 321 F.3d 139, 143 (D.C. Cir. 2003), quoting Crane v. Conoco, Inc., 41 F.3d
547, 553 (9th Cir. 1994). Second, the definition of “employer” in OSHA explicitly precludes the

                                                 24
United States. 29 U.S.C. § 652(5). While the act requires federal agencies to “provide safe and

healthful places and conditions of employment,” it is clear from the statute that “Congress did not

intend private litigants to enforce the OSH Act against federal agencies.” Am. Fed’n of Gov’t

Employees, 321 F.3d at 144, quoting Fed. Employees for Non-Smokers’ Rights v. United States,

446 F. Supp. 181, 183 (D.D.C. 1978), aff’d, 598 F.2d 310 (D.C. Cir. 1979). Claim 5 will therefore

be dismissed.

VI.    Plaintiffs fail to state claims under the statutes listed under Claim 6.

       In Claim 6, plaintiffs allege what they call “statutory discrimination” and they aver that

defendants discriminated against them on the basis of race, color, gender/sex, age, and disability

in violation of seven statutes: (1) 18 U.S.C. § 1501 (Assault on a process server); (2) 42 U.S.C.

§ 1981 (Equal rights under the law); (3) 42 U.S.C. § 1985 (Conspiracy to interfere with civil

rights); (4) 42 U.S.C. § 1986 (Action for neglect to prevent); (5) 18 U.S.C. § 241 (Conspiracy

against rights); (6) 18 U.S.C § 242 (Deprivation of rights under color of law); and (7) the

Americans with Disabilities Act. Fourth Am. Compl. ¶ 310.

       The Court notes that portions of this claim pertain to factual allegations that were

previously severed from the Fourth Amended Complaint and are no longer part of this lawsuit,

including the allegation of assault on the process server in violation of 18 U.S.C. § 1501.

Furthermore, the two other criminal statutes plaintiffs listed – 18 U.S.C. §§ 241, 242 – cannot be

invoked by a private citizen in a civil action and cannot form the basis of plaintiffs’ claim. Also,

plaintiffs rely on the ADA as they did in Claim 1, and, as noted above, the ADA does not apply to

the federal government.

       What’s left? Plaintiffs’ claim under 42 U.S.C. § 1981 must also be dismissed because (1)

it is preempted by plaintiffs’ Title VII claims, and (2) the federal government may not be sued

under this statute. The Supreme Court has made it clear that Title VII of the Civil Rights Act of

                                                25
1964 “provides the exclusive judicial remedy for claims of discrimination in federal employment.”

Brown v. General Services Administration, 425 U.S. 820, 835 (1976); see Williams v. Bentsen,

No. 93–5192, 1993 WL 469110 at *1 (D.C. Cir. Nov. 5, 1993) (“[I]t is well established that Title

VII provides the exclusive judicial remedy for claims of discrimination in federal employment.”).

Because Title VII provides an exclusive remedy, claims covered by Title VII may not be brought

under other federal statutes, including 42 U.S.C. § 1981. Kizas v. Webster, 707 F.2d 524, 542

(D.C. Cir. 1983); Torre v. Barry, 661 F.2d 1371, 1374 (D.C. Cir. 1981) (“[A] federal employee

who is covered by section 717 [of Title VII] may not sue under section 1981 or the Fifth

Amendment.”).

       Furthermore, “a federal employee . . . may not bring an employment discrimination claim

pursuant to 42 U.S.C. § 1981.” Robinson v. Chao, No. 05–5445, 2006 U.S. App. LEXIS 12550,

at *3 (D.C. Cir. May 2, 2006). The text of the statute states that certain enumerated rights are

protected “against impairment by nongovernmental discrimination and impairment under color of

State law,” 42 U.S.C. § 1981(c) (emphasis added), which “support[s] the conclusion that

instrumentalities of the federal government may not be sued under § 1981.” Prince v. Rice, 453
F. Supp. 2d 14, 26 (D.D.C. 2006); see also Strong-Fisher v. LaHood, 611 F. Supp. 2d 49, 53

(D.D.C. 2009) (dismissing § 1981 claims because plaintiff was a federal employee bringing

discrimination claims against the Secretary of the Department of Transportation).

       Any portion of the claim supposedly based on 42 U.S.C. § 1985 must also be dismissed

because the civil rights conspiracy provision “may not be invoked to redress violations of Title

VII.” Great Am. Fed. Sav. & Loan Ass’n v. Novotny, 442 U.S. 366, 378 (1979). This statute

“provides no substantive rights itself; it merely provides a remedy for violation of the rights it

designates.” Id. at 372. The Supreme Court found that an alleged conspiracy to violate Title VII



                                               26
does not support a claim that the plaintiff was “deprived of ‘the equal protection of the laws, or of

equal privileges and immunities under the laws’ within the meaning of § 1985(3)” because

allowing such a claim would allow a complainant to avoid the “detailed and specific provisions”

of Title VII. Id. at 372, 390. This also means that the Court must dismiss the claim to the extent

it is brought under 42 U.S.C. § 1986, because “a colorable claim under § 1985 is a prerequisite to

a claim under § 1986.” Leonard v. George Wash. Univ. Hosp., 273 F. Supp. 3d 247, 256 (D.D.C.

2017), quoting Philogene v. District of Columbia, 864 F. Supp. 2d 127, 132 (D.D.C. 2012). Since

none of the statutes supply a basis for civil liability, Claim 6 will be dismissed in its entirety.

VII.    Plaintiffs fail to allege any allegations to support Claims 8, 9, and 10.

        Plaintiffs allege a violation of the Racketeer Influenced and Corrupt Organizations

(“RICO”) Act in Claim 8. Fourth Am. Compl. ¶ 312(B). To state a claim under the RICO statute,

plaintiffs must allege “(1) conduct (2) of an enterprise (3) through a pattern (4) of racketeering

activity.” Western Assocs. Ltd. P’ship v. Market Square Assocs., 235 F.3d 629, 633 (D.C. Cir.

2001) (citations omitted). A “pattern of racketeering activity” requires the commission, within a

10-year period, of what the statute refers to as “predicate acts.” Predicate acts are crimes, and not

just any crimes, but crimes punishable under certain enumerated criminal statutes. 18 U.S.C.




                                                  27
§ 1961(5). Plaintiffs have not alleged any predicate offenses. 15 For that reason, the claim will be

dismissed.

       Claim 9 states that “the VA violated the Fair Labor Standards Act by not allowing [Mr.

Bozgoz] sufficient administrative leave/official time to prepare all affidavits and other documents

needed to prosecute the claims at the administrative level.” Fourth Am. Compl. ¶ 313. But,

administrative leave is not guaranteed or required by the Fair Labor Standards Act, and the Fourth

Amended Complaint does not include any allegation that could be construed to support a Fair

Labor Standards Act claim.

       Plaintiffs bring a claim they entitle “Whistleblowing Activity” in Claim 10, alleging that

“defendants violated the Civil Service Reform Act (CSRA) by discriminating and retaliating

against [Mr. Bozgoz] for being married to [his] ADA Representative who blew the whistle on the

VA.” Fourth Am. Compl. ¶ 314. The law sets forth an administrative process that a complainant

must undergo before bringing a suit for retaliation against a whistleblower under the CSRA.

Weaver v. United States Info. Agency, 87 F.3d 1429, 1433 (D.C. Cir. 1996) (“Under the CSRA,

exhaustion of administrative remedies is a jurisdictional prerequisite to suit.”), citing Steadman v.

Governor, United States Soldiers’ & Airmen’s Home, 918 F.2d 963, 966–68 (D.C. Cir. 1990).

Plaintiffs have not alleged that they exhausted their administrative remedies under this law by first



15     Plaintiffs allege that the “historical acts of Racketeering Activity are outlined in the
attached affidavits (Exhibits 1-3).” Fourth Am. Compl. ¶ 312(B). The first exhibit is a criminal
summons for Mr. Bozgoz issued by Maryland State Court, Ex. 1 to Fourth Am. Compl. [Dkt. # 41-
1], but the Court severed these events from the fourth amended complaint, so the Maryland
criminal proceedings are not relevant here. See Order Severing Case. And if anything, the
summons alleges a crime committed by a plaintiff, not a defendant. The second exhibit is a
statement from James M. DeNofrio who testified before the House Subcommittee on Oversight
and Investigations Committee on Veterans Affairs on June 25, 2019. Ex. 2 to Fourth Am. Compl.
[Dkt. # 41-1]. The third exhibit is a declaration from Jamie N. Fox, another former employee of
the VA who states he was terminated for his so-called “whistleblower activities.” Ex. 3 to Fourth
Am. Compl. [Dkt. # 41-1]. None of these exhibits set forth a predicate offense for RICO liability.
                                                 28
 filing a complaint with the Office of Special Counsel. 5 U.S.C. § 1214(a)(1)(A). 16 Since the Court

 does not have jurisdiction over the claim, it will be dismissed.

VIII.   Claims 11 and 12 are preempted by Title VII.

        Claims 11 and 12 must be dismissed because Title VII preempts tort claims arising out of

 the same events that underlie discrimination claims. Claim 11 alleges common law negligence

 and negligence “under Title II of the ADA.” Fourth Am. Compl. ¶ 315. The Fourth Amended

 Complaint then refers to Claims 1 and 2 “for the specific facts showing acts and omissions what

 each defendant did that caused the plaintiffs harms.” Id. Claim 12 alleges that plaintiffs suffered

 emotional distress as a result of defendants’ actions. Id. ¶ 316.

        Title VII “provides the exclusive judicial remedy for claims of discrimination in federal

 employment.” Brown, 425 U.S. at 835. This includes both constitutional claims and common law

 tort claims arising out of the same conduct that forms the basis for a plaintiff’s Title VII claim.

 Ramey v. Bowsher, 915 F.2d 731, 734 (D.C. Cir. 1990) (“[T]o the extent that [plaintiff] attempts

 to recast his tort claims against the supervisors as pure discrimination claims, they are in any event

 barred by the exclusive character of the Title VII remedy.”); Kizas v. Webster, 707 F.2d 524, 542

 (D.C. Cir. 1983) (“The Title VII remedy declared exclusive for federal employees in Brown v.

 GSA precludes actions against federal officials for alleged constitutional violations as well as

 actions under other federal legislation.”); see also Pueschel v. United States, 369 F.3d 345, 353

 (4th Cir. 2004) (dismissing negligent and intentional infliction of emotional distress claims as

 preempted by Title VII). Thus, tort claims that arise out of the same conduct giving rise to the

 Title VII claims are preempted by Title VII and must be dismissed. Leach v. AMTRAK, 128 F.
16      Indeed, plaintiffs recognize that “the Office of Special Counsel and the Merit Systems
 Protection Board enforce the CSRA” but they request that the “rules and regulations be changed.”
 Fourth Am. Compl. ¶ 314.
                                                  29
Supp. 3d 146, 156 (D.D.C. 2015). “Along similar lines, for disability discrimination claims, the

Rehabilitation Act ‘is the sole judicial remedy for federal employees alleging disability

discrimination’ and accordingly preempts any emotional distress claim arising from disability

discrimination.” Coulibaly v. Kerry, 213 F. Supp. 3d 93, 125–26 (D.D.C. 2016) (internal citations

omitted). For that reason, Count 12 will be dismissed.

       If Mr. Bozgoz establishes a violation of the employment statutes in Count 1, though, he

will be able to seek damages for emotional distress as part of his case.

       To the extent plaintiffs are claiming that they experienced emotional distress from the way

their grievances were handled by the VA, see Fourth Am. Compl. ¶ 207, rather than the conduct

that gave rise to the discrimination claims (the denial of working overtime and the denial of

reasonable accommodations), plaintiffs have also failed to state a claim for negligent infliction of

emotional distress or intentional infliction of emotional distress.

       “The tort of negligent infliction of emotional distress in [the District of Columbia] requires

a plaintiff to show that he or she was (1) in the ‘zone of danger;’ which was (2) created by the

defendant’s negligence; (3) making the plaintiff fear for his or her own safety; resulting in (4)

emotional distress that was serious and verifiable.” Jograj v. Enter. Servs., LLC, 270 F. Supp. 3d
10, 26–27 (D.D.C. 2017), citing Rice v. District of Columbia, 774 F. Supp. 2d 25, 33 (D.D.C.

2011) and Williams v. Baker, 572 A.2d 1062, 1067 (D.C. 1991). “To be in the zone of danger, a

plaintiff must be ‘physically endangered by the defendant’s negligent activity.’” Destefano v.

Children's Nat'l Med. Ctr., 121 A.3d 59, 69 (D.C. 2015), quoting Johnson v. District of Columbia,

728 A.2d 70, 77 (D.C. 1999).

       Here, there are no allegations that any of the defendants placed either plaintiff in the “zone

of danger” – there is no allegation that plaintiffs were in danger of physical injury, such that they



                                                 30
feared for their own safety. See Hedgepeth v. Whitman Walker Clinic, 22 A.3d 789, 796 (D.C.

2011) (en banc).    And, there is no allegation that defendants and plaintiffs had a “special

relationship” that would permit recovery for negligent infliction of emotional distress. Hedgepeth,
22 A.3d at 802.

       A claim for intentional infliction of emotional distress, in the absence of physical injury,

requires the plaintiff to demonstrate (1) extreme and outrageous conduct by the defendant that (2)

intentionally or recklessly (3) caused the plaintiff severe emotional distress. Abourezk v. New York

Airlines, Inc., 895 F.2d 1456, 1458 (D.C. Cir. 1990). The conduct alleged must be “so outrageous

in character, and so extreme in degree, as to go beyond all possible bounds of decency.” Bernstein

v. Fernandez, 649 A.2d 1064, 1075 (D.C. 1991), quoting Restatement (Second) of Torts § 46, cmt.

d (Am. Law. Inst. 1965). Liability “clearly does not extend to mere insults, indignities, threats,

annoyances, petty oppressions, or other trivialities;” it is imposed only when the conduct goes

“beyond all possible bounds of decency and [is] regarded as atrocious and utterly intolerable in a

civilized community.”     Waldon v. Covington, 415 A.2d 1070, 1076 (D.C. 1980), quoting

Restatement (Second) of Torts § 46 cmt. d (Am. Law Inst. 1975). Under District of Columbia law,

“[t]he requirement of outrageousness is not an easy one to meet.” Drejza v. Vaccaro, 650 A.2d
1308, 1312 (D.C. 1994), citing Bown v. Hamilton, 601 A.2d 1074, 1079 (D.C. 1992).

       Here, plaintiffs do not allege “extreme and outrageous” conduct.          The conduct that

plaintiffs alleged caused their emotional distress include: the agency asking for additional

documentation, investigating the events in question, failing to add additional claims to the EEO

complaint, denying requests for days off to work on their EEO claims, and other actions taken in

the course of mediating plaintiffs’ concerns. This does not constitute the “extreme and outrageous”

conduct that could form the basis of an IIED claim. See, e.g., Carty v. CVS Pharmacy, LLC, 264



                                                31
F. Supp. 3d 190, 196–97 (D.D.C. 2017) (dismissing IIED claim where plaintiff alleged that she

was denied services and subjected to “verbal maltreatment” because it was not sufficiently

outrageous conduct); Hollis v. Rosa Mexicano DC, LLC, 582 F. Supp. 2d 22, 24, 27 (D.D.C. 2008)

(dismissing IIED Claim where the plaintiff, an African-American woman, alleged that she

attempted to secure a table at a restaurant, but was ignored, denied a reservation buzzer, and

received “abusive responses” to her inquiries that were “abrasive and sharp-toned”); McManus v.

MCI Commc’ns Corp., 748 A.2d 949, 958 (D.C. 2000) (allegations of employer’s “racist conduct”

and “comments made about [plaintiff’s] appearance [that] offended [plaintiff’s] personal dignity

and were offensive to her heritage as an African-American woman” did “not rise to the level

required to proceed with a claim for intentional infliction of emotional distress”).

       Thus, Claims 11 and 12 will be dismissed.

IX.    Defendant Frances Del Toro is protected by absolute immunity, and so her motion
       to dismiss will be granted.

        “Judges enjoy absolute judicial immunity from suits for money damages for all actions

taken in the judge’s judicial capacity, unless these actions are taken in the complete absence of all

jurisdiction.” Sindram v. Suda, 986 F.2d 1459, 1460 (D.C. Cir. 1993), citing Mireles v. Waco, 502
U.S. 9, 9 (1991). Actions taken in the judge’s official capacity include the performance of tasks

that are an “integral part of the judicial process.” Id.

       Defendant Judge Frances Del Toro served as an Administrative Judge at the EEOC at the

time plaintiffs’ claims arose. Fourth Am. Compl. at 25 (bringing claims against defendant Frances

Del Toro in her “individual and official capacity” as an administrative law judge at the EEOC).

All of plaintiffs’ claims against Judge Del Toro arise out of her adjudication of plaintiffs’ claims

while acting in her official capacity at the EEOC. See, e.g., id. ¶ 174 (claiming that Judge Del

Toro ignored Mr. Bozgoz’s motion to appoint an administrative judge, motion for default


                                                  32
judgment, and reasonable accommodation); id. ¶ 182 (describing how plaintiffs informed Judge

Del Toro that certain documents were falsified); id. ¶ 186 (stating that plaintiffs informed Judge

Del Toro that a certain “[r]eport” was “fraud”); id. ¶ 187 (explaining that plaintiffs moved to recuse

Judge Del Toro for “not following EEOC Management Directive 110”); id. ¶¶ 188, 191 (additional

allegations concerning falsified documents being presented to Judge Del Toro), id. ¶ 197 (claims

that Judge Del Toro used allegedly false documents); id. ¶ 204 (stating that the Judge Del Toro

issued an order of dismissal in the EEOC case).

       Because all of plaintiffs’ allegations against Judge Del Toro concern actions that she took

in her official capacity, she enjoys absolute immunity, and the Court will grant her motion to

dismiss.

                                          CONCLUSION

       For the reasons stated above, the Court will grant defendants’ partial motion to dismiss in

part and deny it in part [Dkt. # 52], and it will grant defendant Del Toro’s motion to dismiss

[Dkt. # 57]. It will also dismiss the claims against Dr. Anne Klein. See [Dkt. # 54]. Thus, the

only remaining defendant in this action will be Robert Wilkie, in his official capacity as Secretary

of Veterans Affairs, and the only claim going forward will be Claim 1 – which is comprised of

claims based on violations of Title VII, the ADEA, and the Rehabilitation Act.

       All of the remaining claims relate solely to alleged acts of discrimination and retaliation

against Mr. Bozgoz, who is the only plaintiff alleged to be a federal employee subject to the

protection of Title VII, the Rehabilitation Act, and the ADEA. Since there are no factual




                                                  33
allegations underlying Claim 1 that give rise to claims that Mrs. Bozgoz can pursue in her own

right, she is hereby dismissed from the case as a plaintiff.

       Mr. Bozgoz is permitted to proceed pro se and represent himself. But a non-lawyer cannot

represent another person in a civil action, so Mrs. Bozgoz may not represent her husband’s interests

in this case. See Fed. R. Civ. P. 11(a); but see Fed. R. Civ. P. 17 (providing for the appointment of

a guardian ad litem for an incompetent person who does not have a duly appointed representative).

However, plaintiff Robert Bozgoz may inform the Court by September 4, 2020 if he is requesting

that the Court appoint counsel to represent him or if Rule 17 is applicable.

       Finally, there is the matter of the counter-claims brought by Dr. Klein. The Court will

order Dr. Klein to show cause by September 4, 2020 why the Court has subject matter jurisdiction

given the amount-in-controversy requirement of diversity jurisdiction. 28 U.S.C. § 1332(a). Dr.

Klein will be further ordered to show cause why venue is appropriate in the District of Columbia.

See 28 U.S.C. § 1391(b) (“A civil action may be brought in – (1) a judicial district in which any

defendant resides, if all defendants are residents of the State in which the district is located; (2) a

judicial district in which a substantial part of the events or omissions giving rise to the claim

occurred, or a substantial part of property that is the subject of the action is situated[.]”). Any




                                                  34
remaining participation by Mrs. Bozgoz in this case as a counter-defendant will be determined

after the Court has received Dr. Klein’s response.

       A separate order will issue.




                                             AMY BERMAN JACKSON
                                             United States District Judge

DATE: August 14, 2020




                                                35